Case: 13-10561      Document: 00512724615         Page: 1    Date Filed: 08/06/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-10561
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                        August 6, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff-Appellee

v.

DONALD JOSEPH WEST,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:12-CR-49-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Donald Joseph West was convicted of aggravated bank robbery; using
and carrying a firearm during and in relation to a crime of violence; and being
a felon in possession of a firearm; this court affirmed the judgment of
conviction. See United States v. West, F. App’x , 2014 WL 1797725 (5th Cir.
May 7, 2014). Prior to entry of the final judgment, West filed several pro se




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10561    Document: 00512724615     Page: 2   Date Filed: 08/06/2014


                                 No. 13-10561

motions seeking various forms of relief from the district court. The instant
appeal is from the district court’s denial of those prejudgment motions.
      “Under Article III of the Constitution, federal courts may adjudicate only
actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494
U.S. 472, 477 (1990). “The case-or-controversy requirement is present at all
levels of litigation, from the trial level through the appellate process.” United
States v. Jeffers, 479 F. App’x 649, 649 (5th Cir. 2012) (citing Lewis, 494 U.S.
at 477-78). “An appeal is moot when the court can no longer grant any effectual
relief to the prevailing party.” Jeffers, 479 F. App’x at 649-50 (citing Motient
Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir. 2008)). Because it implicates the
case-or-controversy requirement under Article III, mootness is jurisdictional
and this court must raise the issue sua sponte if necessary. United States v.
Lares-Meraz, 452 F.3d 352, 354-55 (5th Cir. 2006).
       Given that the judgment of conviction has been rendered and affirmed,
this court cannot grant West the effectual relief he requests in this, the appeal
of the denial of the prejudgment motions. Accordingly, the appeal is moot and
it is DISMISSED for lack of jurisdiction. See Lares-Meraz, 452 F.3d at 354-55.




                                       2